Laweence, Judge:
Certain steel shores were imported from West Germany. Their proper value for dutiable purposes forms the sub j ect of the instant appeal for a reappraisement.
When this case was called for hearing in Milwaukee, the parties hereto entered into the following stipulation:
It is hereby stipulated that the merchandise involved in the subject appeal consists of shores steel entered on August 28, 1962; that such merchandise is on the so-called final list, T.D. 54521, and as such is subject to appraisement under section 402(a) of the Tariff Act of 1930 as amended; that there is no foreign, export, or United States value for such or similar steel; that accordingly cost of production under section 402a (f) constitutes the proper basis for appraisement, and that such unit value is at price list units less 2 percent cash discount, packed, as set forth in the corrected special customs invoice (Form 5515) filed by the importer and as appraised; * * *.
Upon the record before the court, I find and hold that cost of production, as that value is defined in section 402a(f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165 (19 U.S.C. § 1402(f)), is the proper basis of value for the steel shores in issue and that such value is the pricelist units, less 2 percent cash discount, packed, as set forth in the corrected special customs invoice (Form 5515), filed by the importer and as appraised.
Judgment will be entered accordingly.